Mr. Justice Wolf
delivered tire opinion of tire court.
• Tire appellant was charged in tire municipal court of Agua-dilla with false representation and cheating. On appeal to the District Court of Aguadilla that court found him guilty of embezzlement (abuso de confianza) and sentenced him to six months in jail. The defendant appealed. Embezzlement is the subject matter of Chapter VI of the Penal Code. False representation and cheats (falsa representación é impostura) is the subject matter of Chapter VIII of that Code. The facts charged in the complaint show no fiduciary relation between the accused and the prosecuting witness and the crime of embezzlement is not shown. (See the case of People of Porto Rico v. Randolfo Quevedo, No. 152, ante, p. —.) Opinion of this court of same date.
The appellant was charged with one crime and convicted of another. The judgment is a nullity and the case must be reversed.

Reversed.

Justices Hernández, Figureras and MacLeary concurred.
Mr. Chief Justice Quiñones did not take part in the decision of this case.